By the Court,

Cole, J.
We do not think the order permitting the plaintiff to file a traverse to the answer of the garnishee appealable. Counsel have not suggested under what clause of the appeal statute it is brought or expected to be sustained. We think it was discretionary with the circuit court whether to allow the traverse to be filed when it was, or not, quite anal-agous to an order granting a continuance. This is undoubtedly so, unless the position of the counsel for the appellants is sound, that the garnishee had an absolute right to have the proceeding dismissed because it was not brought to trial at the next term after the plaintiff obtained judgment against the principal defendant. In that case it might with some plausibility be argued that the order was appealable. But we do not think the statute gives the garnishee an absolute right to be discharged if the issue in the garnishee suit is not tried at the next term after judgment is recovered against the principal debtor.
The statute says, in case the plaintiff is not satisfied with the answer of the garnishee, the issue in the garnishee suit shall be for trial at the next term after the plaintiff shall have obtained judgment against the defendant. Section 50, chap. 130, R. S. By the previous section it is provided, that the affidavit required to institute the proceeding shall be deemed the com*161plaint in the action against the garnishee, and his answer taken on bis examination shall be considered, the answer in such action. Sec. 49. In case the plaintiff is dissatisfied with this answer, the issue thus formed shall be for trial at the next term after judgment is recovered against the principal debtor: that is, the cause may be brought to trial by either party upon proper notice after that time. The garnishee need not wait the motion of the plaintiff. It is entirely in his power, and doubtless his right, to obtain a speedy disposition of the cause by noticing it for trial and moving for judgment of discontinuance. If neither party sees fit to move the cause for trial, there is no hardship in permitting it to stand over. The statute, we think, contemplates that the issue between the plaintiff and garnishee shall be tried in the same manner as other personal actions, and be subject to the same rules of practice. The plaintiff is not necessarily the moving party. The garnishee can have the cause tried and proceeding disposed of, if he does not wish to await the action of the opposite party. This being the case, we think it was discretionary with the circuit court to allow a traverse to be filed to the answer of the garnishee, or not. For certainly the garnishee had no right to have the proceeding dismissed solely on the ground that it had not been brought to trial at the next term after the plaintiff had obtained judgment against the principal debtor. And it is upon this ground alone that he insists upon a discontinuance of the proceeding.
The appeal is therefore dismissed.